 



Exhibit 10.8
ASSIGNMENT OF CONTRACT
     THIS ASSIGNMENT OF CONTRACT (the “Assignment”) is made as of the 28th day
of December 2006, by Triple Net Properties, LLC, a Virginia limited liability
company (“Assignor”) to Apartment REIT Hidden Lakes, LP., a Texas limited
partnership (“Assignee”).
RECITALS
     TR Hidden Lake Partners, LTD., a Texas limited partnership (“Seller”) and
Assignor entered into that certain Contract of Sale, dated as of May 4, 2006, as
amended from time to time (the “Contract”) with respect to certain property
known as Hidden Lake Apartments located at 8910 N. Loop 1604 West, San Antonio,
Bexar County, Texas, as more particularly described in the Contract. Assignor
desires to assign all of its rights, title and interest in and to the Contract
to Assignee.
AGREEMENT
     FOR and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns, transfers, conveys and sets over all of Assignor’s
rights, title and interest in and to the Contract to Assignee.
     Assignee, by its execution of this Assignment, hereby assumes all of
Assignor’s obligations under the Contract. Notwithstanding such assignment and
assumption, Assignor shall continue to be liable under the Contract.
     WITNESS the following signatures:

                          ASSIGNOR:   Triple Net Properties, LLC,
a Virginia limited liability company    
 
                       
 
  By:   /s/ Richard Hutton                
 
                       
 
  Name:   Richard Hutton                
 
                       
 
  Title:   Executive Vice President                

 



--------------------------------------------------------------------------------



 



                          ASSIGNEE:   APARTMENT REIT HIDDEN LAKES, LP,
a Texas limited partnership    
 
                            By:   APARTMENT REIT HIDDEN LAKES GP, LLC, a
Delaware limited liability company         Its:   General Partner    
 
                                By:   NNN Apartment REIT Holdings, L.P., a
Virginia limited partnership             Its:   Manager    
 
                                    By:   NNN Apartment REIT, Inc.,
a Maryland corporation,                 Its:   General Partner    
 
                       
 
              By:
Name:   /s/ Shannon K S Johnson
 
Shannon K S Johnson    
 
              Title:   Chief Financial Officer    

 